Upon consideration of the application of counsel for the petitioner in the above-entitled cause for the release of petitioner from custody on bail: It is ordered that Taze Hamrick Gibson, the petitioner herein, be released from custody and admitted to bail pending the consideration and decision of this Court in this case. Provided, however, that the petitioner, Taze Hamrick Gibson, execute and file with the Clerk of this Court bond, with good and sufficient surety or sureties, in the lawful sum and amount of .two thousand dollars ($2,000), conditioned to provide for the full tod prompt compliance by the said Tazb Hamrick Gibson with the' orders and judgment of this Court. The said bond to run to the United States of America and to be approved by the Honorable Wiley Rutledge, Associate Justice.,of the Supreme Court of the United States. When the bond specified herein is approved and filed with .the Clerk of this Court, but not before-,' the petitioner, Taze Hamrick Gibson, shall be enlarged on bail to the extent and subject to the conditions provided in this order and such further order or orders as may be entered by this Court in this cause.